      Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK

                       CASE NO.: 1:19-cv-07625-AJN

VE

          Plaintiff,

vs.

DARREN K. INDYKE AND
RICHARD D. KAHN AS JOINT
PERSONAL REPRESENTATIVES OF
THE ESTATE OF JEFFREY E. EPSTEIN,
NINE EAST 71ST STREET, CORPORATION,
FINANCIAL TRUST COMPANY, INC.,
NES, LLC,
          Defendant.
___________________________________/




              MEMORANDUM OF LAW IN SUPPORT OF
                PLAINTIFF’S MOTION FOR LEAVE
                  TO PROCEED ANONYMOUSLY
        Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 2 of 7




                                     ARGUMENT

I.     PLAINTIFF IS PERMITTED TO PROCEED ANONYMOUSLY IN
       THIS CIRCUIT.

       This action involves Jeffrey Epstein’s sexual assault of Plaintiff (“Plaintiff”)

in violation of the New York Law and/or the Trafficking Victims Protection Act

under 18 U.S.C. §§ 1591 through 1595. Plaintiff submits this Memorandum of Law

in support of Plaintiff’s Motion for Leave to Proceed Anonymously. Allowing

Plaintiff to proceed anonymously will protect her highly sensitive personal

information that will remain the focus of this litigation. There is no prejudice to

Defendants in allowing Plaintiff to proceed anonymously, nor is there any significant

public interest in the disclosure of the Plaintiff’s identity. In fact, the public interest

in this case weighs in favor of granting Plaintiff’s request to proceed anonymously

for her protection.

       Federal Rule of Civil Procedure 10(a) requires a Complaint to “include the

names of all the parties.” However, the court has discretion to allow a plaintiff to

proceed anonymously. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 190 (2d.

Cir. 2008). “[C]ourts have granted anonymity to protect against disclosure of a wide

range of issues involving matters of the utmost intimacy, including sexual assault.”

Doe. No. 2 v. Kolko, 242 F.R.D. 193, 196 (EDNY 2006); see also 1991 McKinney’s

Sessions Laws of N.Y. at 2211-2212 (“sexual assault victims have unfortunately had



                                            1
        Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 3 of 7




to endure a terrible invasion of their physical privacy. They have a right to expect

that this violation will not be compounded by a further invasion of their privacy”).

      “When determining whether a plaintiff may be allowed to maintain an action

under a pseudonym, the plaintiff’s interest in anonymity must be balanced against

both the public interest in disclosure and any prejudice to the defendant.” Id. at 189.

The balancing of interests entails the consideration of ten non-exhaustive factors,

though the court has discretion to consider “other factors relevant to the particular

case under consideration.” Id. at 189-190. The ten factors are:

      (1) whether the litigation involves matters that are highly sensitive and
      of a personal nature; (2) whether identification poses a risk of
      retaliatory physical or mental harm to the party seeking to proceed
      anonymously or even more critically, to innocent non-parties; (3)
      whether identification presents other harms and the likely severity of
      those harms, including whether the injury litigated against would be
      incurred as a result of the disclosure of the plaintiff’s identity; (4)
      whether the plaintiff is particularly vulnerable to the possible harms of
      disclosure, particularly in light of [her] age; (5) whether the suit is
      challenging the actions of the government or that of private parties; (6)
      whether the defendant is prejudiced by allowing the plaintiff to press
      [her] claims anonymously, whether the nature of that prejudice (if any)
      differs at any particular stage of the litigation, and whether any
      prejudice can be mitigated by the district court; (7) whether the
      plaintiff’s identity has thus far been kept confidential; (8) whether the
      public’s interest in the litigation is furthered by requiring the plaintiff
      to disclose his identity; (9) whether, because of the purely legal nature
      of the issues presented or otherwise, there is an atypically weak public
      interest in knowing the litigants’ identities; and (10) whether there are
      any alternative mechanisms for protecting the confidentiality of the
      plaintiff.

Id. at 190 (internal citations and quotations omitted).


                                           2
        Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 4 of 7




II.   ALL TEN ANONYMITY FACTORS WEIGH IN FAVOR OF
      PERMITTING PLAINTIFF TO PROCEED ANONYMOUSLY.

      In this case, all delineated Sealed Plaintiff factors support Plaintiff’s

application for anonymity, which should be granted for her protection. Plaintiff is a

victim of multiple instances sexual assault as a minor child. The heinous acts that

were committed against Plaintiff are highly sensitive in nature and are particularly

difficult for her to address in a public forum.

      For those reasons, among many others, identification of Plaintiff in this matter

may pose a risk of retaliation. See Sealed Plaintiff, 537 F.3d at 190. In order to

warrant anonymity, the possible retaliatory harm may be either physical or

psychological in nature. See Doe v. Del Rio, 241 F.R.D. 154, 158 (S.D.N.Y. 2006)

Epstein’s vast wealth and far reaching connections make it clear that retaliation

could be employed against individuals pursuing claims against the Estate of Jeffrey

Epstein.   In addition to exposing Plaintiff to physical or psychological harm,

retaliation could also silence potential witnesses from coming forward.

      The public exposure of Plaintiff’s identity would certainly cause her to suffer

additional or exacerbated emotional or psychological harm including shame,

embarrassment, depression, anxiety, and the array of side effects that go along

therewith. Should Plaintiff’s real identity be revealed, her safety could also be at

risk as she is the world and the press who are currently laser focused on Jeffrey

Epstein and his sexually exploitative escapades.
                                           3
        Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 5 of 7




      Despite the fact that Defendants are private parties and not Government

entities, Defendants are not “ordinary” private parties because of Epstein’s known

wealth, power, and reputation. See Kolko, 242 F.R.D. at 195 (2006). Jeffrey Epstein

has been a known sexual predator with substantial financial influence for many

years. For years before his death, Epstein had been investigated by various state

prosecutors and the Federal Bureau of Investigation (FBI) for his sexual assaults on

young girls.

      Given Epstein’s notoriety, Plaintiff’s allegations of sexual abuse and the

widespread concealment of the same “raise concerns affecting a larger association

rather than the interest of an individual plaintiff.” See id. at 195. In this case, the

“larger association” is society in general. Society has an interest in eradicating the

predatory practices of powerful men against vulnerable, susceptible women—

including the practice of luring young girls for sexual purposes. This case is

therefore more “analogous to one involving a government defendant, where personal

anonymity is more readily granted because of the existence of a public interest in the

action.” EW v. New York Blood Center, 213 F.R.D. 108, 112 (EDNY 2003).

      “The public right to scrutinize governmental functioning is not so completely

impaired by a grant of anonymity to a party as it is by closure of the trial itself . . .

Party anonymity does not obstruct the public’s view of the issues joined or the

court’s performance in resolving them.” See Doe v. Stegall¸ 653 F.2d 180, 185 (5th


                                           4
        Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 6 of 7




Cir. 1981). The public’s interest in this legal question is not furthered by requiring

Plaintiff to disclose her identity. See Sealed Plaintiff, 537 F.3d at 190 (citing Del

Rio, 241 F.R.D. at 154 (“whether, because of the purely legal nature of the issues

presented or otherwise, there is an atypically weak public interest in knowing the

litigants’ identities”)); see also Free Speech v. Reno, Case No. 98 Civ. 2680 MBM,

1999 WL 47310 at *3 (SDNY Feb. 1, 1999) (“because the particular plaintiffs in this

constitutional challenge are essentially interchangeable with similarly situated

persons, there appears little public interest in which particular persons have actually

sued…”). Because Plaintiff’s anonymity would not impair the public’s right to view

or scrutinize this lawsuit, this factor weighs in favor of nondisclosure. Moreover,

“the public generally has a strong interest in protecting the identities of sexual assault

victims so that other victims will not be deterred from reporting such crimes.”

Kolko, 242 F.R.D. at 195.

      Finally, [t]he Second Circuit directed district courts to evaluate “whether there

are any alternative mechanisms for protecting the confidentiality of the plaintiff.”

Sealed Plaintiff, 537 F.3d at 190 (citing Roe v. Aware Woman Center for Choice,

Inc., 253 F.3d 678, 687 (11th Cir. 2001)):

      The only justification the defendants offer for stripping Roe of her
      privacy is the argument that they will not be able to adequately conduct
      discovery without knowing her true identity. However, that argument
      is eviscerated by Roe’s offer to disclose her name to the defendants for
      discovery purposes on condition that they do not disclose it to the
      general public. That is a reasonable way to reconcile the competing
                                            5
        Case 1:19-cv-07625-AJN Document 4-1 Filed 08/20/19 Page 7 of 7




      interests, and the district court can enter an appropriate protective order.
      The district court should have granted Roe’s motion to proceed
      anonymously.

      Here, Plaintiff will cooperate with the court and the Defendants and reveal

Plaintiff’s true identity to defendants for discovery purposes on the condition that

Defendants do not disclose Plaintiff’s name to the general public.

      III. CONCLUSION

      The balancing factors articulated by the Second Circuit weigh in favor of

protecting Plaintiff’s identity by allowing her to proceed anonymously. For the

foregoing reasons, Plaintiff respectfully requests that the Court grant her Motion for

Leave to Proceed Anonymously.

      Dated: August 20, 2019

                                        Respectfully Submitted,

                                        EDWARDS POTTINGER, LLC
                                        By: /s/ J. Stanley Pottinger
                                         J. Stanley Pottinger
                                         1930 Broadway, Suite 12 B
                                         New York, NY 10023
                                         (917)-446-4641
                                         Fax: (954)-524-2822
                                         Email: ecf@epllc.com

                                         Bradley J. Edwards
                                         Brittany N. Henderson
                                         425 N. Andrews Ave., Suite 2
                                         Fort Lauderdale, FL 33301
                                         (954)-524-2820
                                         Fax: (954)-524-2822
                                         Email: brad@epllc.com
                                                 brittany@epllc.com

                                         (SEEKING ADMISSION PRO HAC VICE)


                                           6
